Citation Nr: 1146158	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  96-06 033	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
1.  Entitlement to service connection for schizophrenia.
 
2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1975 to November 1978. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1994 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The claim was previously remanded by the Board in December 2004, May 2006, April 2009 and April 2011.

In August 2011 the Veteran withdrew his request for a Travel Board hearing.
 
In May 2006 the Board noted that the issues of entitlement to an increased disability rating for hearing loss, and entitlement to service connection for residuals of a broken toe had been referred for adjudication by the Board in December 2004 but had not been adjudicated.  Despite the 2004 and 2006 instruction to adjudicate these claims, in 2011 they remain unadjudicated.  Hence, they are again REFERRED to the RO for immediate and appropriate action.  

The issue of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The evidence is in equipoise as to whether schizophrenia is related to the Veteran's active service.
 
 
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, schizophrenia was incurred during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the fact the Board allows the benefit sought, discussion of whether VA complied with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve no useful purpose. 
 
Governing Law and Regulation
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez  v. Principi 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 
 
Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The term "psychosis" includes schizophrenia.  See 38 C.F.R. § 3.384. 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 
 
Analysis
 
Service treatment records show that the Veteran was psychiatrically normal upon examination at entrance to service in August 1975.  In July 1976 the Veteran was seen after returning from leave.  He reported having personal problems.  He was noted to be visibly shaken.  He was diagnosed with an acute anxiety reaction.  A separation physical of August 1978 shows the Veteran was psychiatrically normal.
 
Post service, the Veteran was diagnosed with schizophrenia, undifferentiated, in May 1989.  At the time, the examiner opined that the Veteran appeared to have undergone behavioral changes following a "crushing blow" when his then girlfriend broke off their engagement.  This was noted to have occurred during his first home leave from military service.  
 
The Veteran was afforded a VA examination in October 2010.  At the time, the examiner opined that the Veteran met the criteria for schizophrenia and that the acute anxiety disorder noted in service in July 1976, was most likely the prodromal stage of schizophrenia and he subsequently developed schizophrenia.  The examiner explained that the prodromal stage usually starts in the late teens or early adulthood and can manifest in any form including severe anxiety.  He went on to state that usually a schizophrenia patient presents for the first time in his or her late teens or early adulthood in the form of prodromal stage which could be severe anxiety, and he believed that in the Veteran's case this was in July 1976 in service when he was 19 years old and was seen for acute anxiety disorder.  The Board finds the opinion to be adequate in that it is based on an accurate factual basis, an examination of the Veteran based on a complete history and findings, and the examiner provided a rationale for the decision.  As such, the Board affords it great probative weight.  
 
Moreover, the claim file contains numerous letters from family members in which they attest to the fact that, after service, the Veteran had become "a changed man." 
 
The Board acknowledges that the record contains additional VA examinations with negative nexus opinions.  Namely, in a November 2005 examination report, the examiner opined that she was unable to ascertain whether the incident in service has any clinical significance to the Veteran's onset of any psychiatric disorder because she was unable to find the described September 1976 service medical record.  However, the Board found this examination to be inadequate as the examiner had been erroneously informed of a September 1976 service treatment record when the correct date was July 1976 and a new examination was ordered.  Therefore, the Board affords the November 2005 examination little probative weight.  

While an October 2008 VA opinion stated that it is not possible to make a decision about the relationship between his current diagnosis of schizophrenia and the incident in service in July 1976 with the available information without resorting to speculation.  This opinion amounts to essentially a non-opinion and is also afforded little probative weight.
 
In September 2006 an examiner opined that there was no direct or certain connection between the Veteran's symptoms and functioning during service and his current diagnosis of paranoid schizophrenia.  The examiner noted that he could not find any service treatment records for the reported diagnosis.  However, the Veteran provided detailed information regarding the incident in service and the basis of his noted anxiety in service.  The examiner noted that since there was no active psychosis in service and no treatment of a mental illness within one year from service, a connection between the current diagnosis and service could not be made.  
 
Considering the opinions of September 2006 and October 2010, the Board finds that the evidence is at a minimum in equipoise and finds that resolving reasonable doubt in the Veteran's favor, entitlement to service connection for schizophrenia is established.  There are two conflicting opinions of record
 
The benefit sought on appeal is allowed.
 
 
ORDER
 
Entitlement to service connection for schizophrenia is granted.  
 
 
REMAND
 
In the decision above, the Board granted service connection for schizophrenia.  Prior to this decision, the RO denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability on the basis that the Veteran did not meet the minimum required disability rating.  The  issue of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability is inextricably intertwined with the assignment of an initial disability rating for the Veteran's schizophrenia.  See 38 C.F.R. § 4.115b (2011); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, the question of entitlement to individual unemployability is intertwined with the claims of entitlement to an increased rating for hearing loss and service connection for residuals of a broken toe.   

Moreover, the Board is of the opinion that a VA examination is needed to properly decide the individual unemployability claim.  The Veteran has argued that his schizophrenia renders him unemployable.  The record is clear that the Veteran is unemployable, however, whether such unemployability is due to his service connected disabilities alone is not clear from the record.  While an August 1995 letter from the Veteran's treating physician stated that the appellant was 100 percent disabled due to his schizophrenia subsequent treatment records show improvement in his disability including it being in remission at times.  In addition, a September 2006 VA examiner opined that it did not appear that there was any direct connection between his military service and his unemployability based on schizophrenia.  The Veteran has not been afforded a VA examination to determine whether his unemployability is due to service connected disability.  As noted above, service connection has now been granted for schizophrenia.  Moreover, there appear to be conflicting opinions as to the cause of the Veteran's unemployability.  Accordingly, a VA examination is needed.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must adjudicate the claims of entitlement to service connection for residuals of a broken toe, and entitlement to an increased rating for hearing loss.  The Veteran is hereby informed that the Board may not exercise appellate jurisdiction over any denial of these issues in the absence of a timely perfected appeal.  

2.  The AOJ must schedule the appellant for an appropriate VA examination to determine the effect of all service-connected disabilities on his employability.  Thereafter the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities, including schizophrenia, a low back disability and hearing loss.  The examination report must include a complete rationale for all opinions and conclusions expressed. 
 
3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  If the record suggests that additional development is needed that development must be conducted. 
 
4.  The RO/AMC must then readjudicate the Veteran's claim of entitlement to total rating for compensation based upon individual unemployability due to service-connected disabilities.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


